ORDER PARTL4LLY DISMISSING APPEAL
                                      AND REINSTATING BRIEFING

                               These are consolidated appeals from (1) a district court
                   summary judgment in favor of respondent Coleman-Toll, LLC (Docket No.
                   65838), (2) a partial summary judgment in favor of the remaining
                   defendants (Docket No. 65895), (3) a judgment awarding costs in favor of
                   Coleman-Toll (Docket No. 65945), and (4) an order awarding attorney fees
                   in favor of Coleman-Toll (Docket No. 66514).
                               In their timely response to this court's order to show cause
                   why these appeals should not be dismissed for lack of jurisdiction, which
                   pointed out that appellants' negligence claims against some of the
                   respondents remained pending below, appellants submitted a signed
                   district court order properly granting NRCP 54(b) certification as to the
                   three appealed orders involving Coleman-Toll. Although the submitted
                   NRCP 54(b) certification is not file-stamped, according to the district court
                   docket entries, that order was filed on December 30, 2014. Accordingly, it
                   appears that we have jurisdiction over the appeals in Docket Nos. 65838,
                   65945, and 66514, NRAP 3A(b)(1); NRAP 4(a)(6), and those appeals may
                   proceed. Appellants shall have 30 days from the date of this order to file
                   and serve the opening brief and appendix. Thereafter, briefing shall
                   proceed in accordance with NRAP 31(a)(1).
                               With respect to the partial summary judgment in favor of the
                   other respondents, which was appealed in Docket No. 65895, however, the
                   district court refused to certify that order as final under NRCP 54(b).
                   Although appellants urge this court to consider the partial summary
                   judgment anyway based on its disposal of some of the claims, NRCP 54(b)
                   was amended effective in 2005 and no longer allows for certified finality
                   based on the resolution of fewer than all claims when that resolution does
SUPREME COURT
        OF
     NEVADA
                                                         2
(CO 1941A    OD

                  W1120iegfenteati"ItetteSda.
                    not completely removed a party from the action. As a result, regardless of
                    whether the nature of the summary judgment claims is separate from the
                    nature of the pending claim for negligence, a final judgment has not been
                    entered, as respondents point out,' and the partial summary judgment
                    cannot be certified as such. Accordingly, we lack jurisdiction, NRAP
                    3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000),
                    and we dismiss the appeal in Docket No. 65895.
                                 It is so ORDERED.



                                                                                                  J.
                                                                   Saitta




                                                                                                 , J.
                                                                  Pickering



                    cc: Hon. Mark R. Denton, District Judge
                         Stephen E. Haberfeld, Settlement Judge
                         Alverson Taylor Mortensen & Sanders
                         Maupin, Cox & LeGoy
                         Atkin Winner & Sherrod
                         Brown, Bonn & Friedman, LLP
                         Emerson & Manke, LLP
                         Eighth District Court Clerk



                          'Respondents' unopposed January 15, 2015, motion for an extension
                    of time to file a reply is granted; the clerk of this court shall file the reply
                    provisionally received in this court that same day.
SUPREME COURT
       OF
    NEVADA
                                                           3
101 1947T Lt-IPOD